DETAILED ACTION                                                                                                                                                                                                   
Response to Arguments
Applicant’s arguments, see pg. 10 filed 11/5/2021, with respect to the status of the claims is hereby acknowledged. Claims 1, 3-5, 8-11, 14, and 16-18 and 22, 24, 26, and 27-29 are pending. 
Applicant’s arguments, see pg. 10 filed 6/30/2021, with respect to the rejection of claims 1, 8 and 14 under 35 U.S.C. 103 are hereby acknowledged. The examiner notes that the independent claims have been amended with limitations not previously presented which are narrower in scope. Therefore, the examiner will provide a new grounds of rejection to take into consideration the newly amended claims.
With respect to the newly amended limitations, the applicant argues the newly amended limitations in arguing the deficiencies of Rosenblatt and states the following:
   "..facilitating the transfer of profile data from one electronic device to a second electronic device and then from the second electronic device to a third electronic device" and references paragraphs 164-188, 64-70, 86, and 108. (Office Action, pp. 14-15). As for paragraphs 164-188 of Rosenblatt, those paragraphs relate to "device profiles" that "may include a variety of information regarding the capabilities of the working device 120 and the personal device 122. For example, the device profiles 196 may include messages of any form, including extensible markup language (XML), which may denote the device name, serial number, owner name, type of device, as well as other identifying information. The other identifying information may include, for example, a service user name. The device profiles 196 may additionally denote capabilities of the personal device 122 or the working device 120 by indicating which applications, drivers, or services may be installed on each device." (Rosenblatt,  [0164]). Such profiles are not "media device use user profile information." 
   Similarly, paragraphs 64-70 of Rosenblatt relate to general transmission of user data which is unrelated to the claimed "media device use user profile information." Paragraphs 86 and 108 likewise fail to include any relevant disclosure. 
   Significantly, the Office Action fails to explain how any of the cited Rosenblatt disclosure, when applied to dependent claims 21, 23, and 25, actually discloses anything with respect to "media device use." "'[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational 
The applicant’s arguments are not persuasive with respect to the teachings of Rosenblatt regarding device profiles. For example, Rosenblatt paragraph 0201 teaches “In decision block 294, the handheld device 36 may determine whether the standalone media player 64 is currently playing a media file. Such information may have been conveyed to the handheld device 36 in the device profiles 196 or device state pointers 208 exchanged during the initiation 124. If the standalone media player 64 is currently playing a media file, the process may flow to step 296.” A person of ordinary skill in the art would have reasonably inferred that the device profiles conveys additional data relating to media content. More importantly, Rosenblatt teaches transferring device profiles in addition to user data (para 278-283). The user data of Rosenblatt comprises programs or channels (para 96-97, 130). As such, the applicant’s argument that the teachings of Rosenblatt do not teaching the limitations of the dependent claims, the limitations of the dependent claims 22, 24, 26-29 are interpreted as intended use limitations. Therefore, the applicant’s arguments regarding Rosenblatt are not persuasive. However, the examiner provide a new grounds of rejection in order to clarify the obviousness rejection. 
Dependent claims 3-5, 9-11, 16-18, and 22, 24, 26, and 27-29 are further rejected for at least the reasons stated above with respect to independent claims 1, 8, and 14. 
Dependent claims 22, 24, 26, and new dependent claims 27-29 are further rejected for at least the reasons stated above with respect to dependent claims 1, 8, and 14.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-5, 8-11, 14, 16-18, 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Rao; Padmanabha R. US 20160192012 A1 (hereafter Rao) and in further view of Rosenblatt; Michael et al. US 20100082136 A1 (hereafter Rosenblatt).
Regarding claim 1, “a method comprising: receiving, at a wireless device, information identifying a piece of content that is being output from a first media device and information identifying a current playback position of the output of the piece of content from the first media device” Rao teaches (Fig. 1 and para 19-22, 25 – media player device 102 use media identifiers 110 comprising timestamps for particular points being viewed on media player device 102); Regarding “wherein the information identifying the piece of content and the information identifying the current playback position are received from the first media device within one or more wireless transmissions that are output from the first media device, the one or more wireless transmissions comprising one or more Bluetooth or Radio Frequency for Consumer Electronics signals, wherein the wireless device comprises a bi-directional remote control unit provided with the first media device and configured to control the first media device; receiving, at the wireless device, media device use user profile information from the first media device” Rao teaches the first media device and a wireless device corresponds to a combination of home media players and a portable media player such as a mobile telephone which the examiner takes Office Notice comprises wireless capability for receiving messaging disclosed by Rao in paragraph 0034. With respect to a bi-directional remote control unit, Rao teaches media players comprise tablet, mobile phone, or other portable device but the terms “remote control” only appear on the incorporated reference (paragraph 0004 referencing  Major; Robert Drew et al.2014/0165116  and Paul; John et al. US 20110150432 A1 referring to client devices as “network enabled remote controls”). Additionally, wherein Rao does not use the terms “Bluetooth or Radio Frequency for Consumer Electronics signals”, Rao teaches “The identifier is submitted from the media player device…and a message containing the identifier is initiated and transmitted to a recipient media player device via the digital network to thereby allow the recipient media player device to locate the same particular media program on the digital network using the identifier.” More importantly, Rao also teaches “Identifiers 110 may also be obtained via text messages, emails, social media messages and/or any other sources as desired…” and “To provide just one example, a user could be viewing a program on a media player, such as a media application executing on a tablet, mobile phone or other portable device. If the user wants to suggest that friends or family to tune into the same program, the user manipulates the user interface of the application to select a "share" option. Sharing may take place via any sort of email, text messaging, platform messaging, social media application (e.g., the TWITTER or FACEBOOK services and/or the like) and/or the like. The media player application passes the unique identifier associated with the program to the recipient using the desired communications medium.” Rao does not use the terms media device use user profile information as claimed.
 	As such, whereas Rao does not explicitly use the terms “Bluetooth or Radio Frequency for Consumer Electronics signals” with respect to “the information is received through one or more Bluetooth or Radio Frequency for Consumer Electronics signals” in combination with a “remote control unit”, Rao teaches using a desired communications medium to communicate a “share” option and one or more short range wireless signals were known communications medium before the effective date of the filing of applicant’s invention. The proper question then turns on whether a person of ordinary skill in the art, facing the wide range of needs created by developments in the field, would have seen the obvious benefit of upgrading/modifying Rao’s “desired communications medium” to communicate a share option for transmitting the Identifiers 110 to client device comprising a remote control unit.  
	Regarding “storing the information identifying the piece of content and the information identifying the current playback position at the wireless device, storing the media use user profile device information at the wireless device” Rao para 8 – media players comprise memory for executing and automated process in which an identifier uniquely associated with a particular media program is received and processed; para 19-22, 25 – media player device 102 use media identifiers 110 comprising timestamps for particular points being viewed on media player device 102; Regarding “identifying a second media device by determining that the wireless device is physically within a predetermined viewable range of the second media device, wherein the second media device is human viewable from the predetermined viewable range; and outputting the information identifying the piece of content and the information identifying the current playback position from the wireless device to the second media device, wherein the information identifying the piece of content and the information identifying the current playback position are output from the wireless device within one or more wireless transmissions, the one or more wireless transmissions comprising one or more short range wireless signals, wherein the one or more wireless transmissions are received by the second media device, and wherein the information identifying the piece of content and the information identifying the current playback position facilitate a retrieval of the piece of content and an initiation of playback of the piece of content from the current playback position at the second media device” Rao paragraph 0033-0037 the shared identifiers 110 therefore allow users of devices 102 and 115 to share the television viewing, placeshifting or other media streaming experience, as desired and wherein device 102 first shares the identifiers with device 115 and then device 115 shares the identifiers with additional devices as desired. However, Rao does not explicitly use the terms “Bluetooth or Radio Frequency for Consumer Electronics signals” nor use the terms “wherein the second media device is human viewable from the predetermined viewable range” as claimed but broadly teaches “Identifiers 110 may also be obtained via text messages, emails, social media messages and/or any other sources as desired…” and “To provide just one example, a user could be viewing a program on a media player, such as a media application executing on a tablet, mobile phone or other portable device. If the user wants to suggest that friends or family to tune into the same program, the user manipulates the user interface of media device use user profile information as claimed.
	In an analogous art, Rosenblatt teaches the deficiency of Rao with respect to “Bluetooth or Radio Frequency for Consumer Electronics signals” in combination with a “bi-directional remote control unit” and “wherein the second media device is human viewable from the predetermined viewable range”, wherein Rao teaches using wireless transmissions comprising one or more short range wireless signals (e.g., Bluetooth or near field communication “NFC”) for enabling a wireless device that receives information, from a first media device, identifying content information (e.g., state pointers comprise position where video content left off in order to enable continuation on a different media device) and outputs the content information to a third media device using said a wireless transmission (see Rosenblatt teaching “As discussed below with reference to FIGS. 14, 17, and 18, communication between the working device 120 and the personal device 122 may begin when the NFC interfaces 34 of the working device 120 and the personal device 122 are placed in close proximity or, alternatively, when a simplified data transfer application running on either the personal device 122 or the working device 120 initiates communication with the other…” relating to a simplified data transfer application. 
For example, Rosenblatt para 0045 teaches using each communication channel 160 shared between the working device 120 and the personal device 122 may be used for the initiation 124 or the smart data transfer 128. See also Rosenblatt para 0145-0149 teaching communication channels also comprise Bluetooth; see also Rosenblatt Fig. 2 and para 70-72)(para 107-120 - illustrates that the dual simplified data transfer 116 may also take place between the computer 58 and the standalone media player 64 via the game controller 78/personal handheld device interpreted as bi-directional remote control units as the controller and handheld device as used to bi-directionally communicate with a media device. By way of example, a kid may be playing a video game on the computer 58 using the game controller 78. If a parent needs to use the computer 58, the kid may use the first simplified data transfer vicinity (within a predetermined viewable range) of each device when acquiring or continuing to view video content on a different device). 
Regarding the remote control of Rao wherein the claim further requires “a bi-directional remote control unit provided with the first media device and configured to control the first media device” and “identifying a second media device by determining that the wireless device is physically within a predetermined viewable range of the second media device, wherein the second media device is human viewable from the predetermined viewable range”, Rosenblatt further teaches:
[0057] Turning first to FIG. 1, an electronic device 10 may be configured for simplified data transfer. As discussed below with reference to FIGS. 2-6, the electronic device 10 may represent, among other things, a handheld device, a computer, a media player, a remote control, or a game controller adapted to perform the simplified data transfer techniques described in greater detail below. As such, the electronic device 10 may represent, for example, an iPhone.RTM. or iPod.RTM., an iMac.RTM. or MacBook.RTM., an AppleTV.RTM., or an AppleTV.RTM. remote control available from Apple, Inc. or similar devices by any other manufacturer.

[0086] FIG. 5 illustrates a remote control 70, which may be used to control the standalone media player 64 of FIG. 4 or the computer 58 of FIG. 3. For example, the remote control 70 may represent another embodiment of the electronic device 10 of FIG. 1 and may be configured to operate with the simplified data transfer techniques described herein. By way of example, the remote control 70 may be an AppleTV.RTM. remote control adapted to perform the simplified data transfer techniques described below. It should be understood, 

[0108] Turning to FIG. 9D, the dual simplified data transfer 116 may also take place between two standalone media players 64A and 64B via the remote control 70. For example, one family member may be watching a movie on the standalone media player 64A on a small TV in a side room, while the main TV and the standalone media player 64B are occupied by others watching a TV show. When the others finish the TV show, the movie-watching family member may use the first simplified data transfer 114 to transfer the movie or a pointer associated with the movie to the remote control 70. The movie-watcher may next go to the main TV with the standalone media player 64B. Using the second simplified data transfer 114, the movie-watching family member may transfer the movie or pointer associated with the movie from the remote control 70 to the standalone media player 64B, and pick up the movie where it left off.

As disclosed in Rosenblatt para 86, 108, the remote control is configured to control the first media device and a second media device (64A and 64B)(para 57 - the electronic device 10 may represent, among other things, a handheld device, a computer, a media player, a remote control and teaches) and further teaches “When the others finish the TV show, the movie-watching family member may use the first simplified data transfer 114 to transfer the movie or a pointer associated with the movie to the remote control 70. The movie-watcher may next go to the main TV with the standalone media player 64B. Using the second simplified data transfer 114, the movie-watching family member may transfer the movie or pointer associated with the movie from the remote control 70 to the standalone media player 64B, and pick up the movie where it left off.” A person of ordinary skill in the art would have understood that “The movie-watcher may next go to the main TV with the standalone media player 64B” means that the movie-watcher is in human viewable distance from the predetermined viewable range because Fig. 9D and para 108 disclose to a person of ordinary skill that when the process 114 occurs, the remote 70 is within human viewable distance from the predetermined viewable range of either 64A or 64B when the process 114 occurs. More importantly, as disclosed infra, Rosenblatt teaches “By way of example, the remote control 70 may be an AppleTV.RTM. remote control adapted to perform the simplified data transfer techniques described below. It should be understood, however, that the remote control 70 may represent any remote 
In conclusion, answering the question above in the affirmative, a person of ordinary skill in the art, facing the wide range of needs created by developments in the field, would have seen the obvious benefit of upgrading/modifying Rao’s “desired communications medium” to communicate a share option for transmitting the Identifiers 110 via a short range wireless signals comprising Bluetooth capabilities because Rosenblatt alone essentially teaches all the elements of applicant’s claims.
More importantly, Rosenblatt teaches the deficiency of Rao with respect to media device use user profile information (i.e., receive media device use user profile information from the first media device, store the media device use user profile information at the wireless device, output the media device use user profile information from the wireless device to the second media device) as claimed. Rosenblatt teaches the wireless device is able to store user data wherein paragraph 0201 teaches “In decision block 294, the handheld device 36 may determine whether the standalone media player 64 is currently playing a media file. Such information may have been conveyed to the handheld device 36 in the device profiles 196 or device state pointers 208 exchanged during the initiation 124. If the standalone media player 64 is currently playing a media file, the process may flow to step 296.” A person of ordinary skill in the art would have reasonably inferred that the device profiles conveys additional data relating to media content. More importantly, Rosenblatt teaches transferring device profiles in addition to user data (para 278-283). The user data of Rosenblatt comprises programs or channels data associated with multimedia applications (para 96-97, 130). Rosenblatt para 56-64, 86, 108  further teaches a wireless mobile device exchange device profiles 196 and user data between electronic devices 10 wherein Rosenblatt’s electronic devices 10 may represent, among other things, a handheld device, a computer, a media player, a remote control, or a game controller adapted to perform the simplified data transfer techniques described in greater detail below. As such, the electronic device 10 may represent, for example, an iPhone.RTM. or iPod.RTM., an iMac.RTM. or MacBook.RTM., an AppleTV.RTM., or an AppleTV.RTM. remote control available from Apple, Inc. or similar devices by any other manufacturer. As such, Rosenblatt teaches facilitating the transfer of profile data from one electronic device to a second electronic device and then from the second electronic device to a third electronic device (wherein the combination of electronic devices a handheld device, a computer, a media player, a remote control, or a game controller adapted to perform the simplified data transfer techniques described in greater detail below. As such, the electronic device 10 may represent, for example, an iPhone.RTM. or iPod.RTM., an iMac.RTM. or MacBook.RTM., an AppleTV.RTM., or an AppleTV.RTM. remote control available from Apple, Inc. or similar devices by any other manufacturer). See Rosenblatt para 164-188 and para 64-70, 86, 108 teaching exchange/transfer of profiles utilizing short range communication for transferring user data between two electronic devices and then to a third electronic device and wherein user data.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rao’s media playback apparatus for receiving a video program and sharing identifiers, comprising timestamps for a particular video program, to be stored in mobile devices by further incorporating known elements of Rosenblatt’s invention for communicating video program identifiers comprising pointers (e.g., video identifiers and position where video content left off; state pointers comprise position where video content left off) in relation to a device use user profile  from a first media device to a mobile device which also acts as a remote control for multiple media devices, using known wireless communication channels such as Bluetooth.RTM., based on preferences disclosed in order to enable the user of the mobile device then transfer said program identifiers to a different media device and to continue watching the video program where viewing left off on the first media device because the prior art recognizes that the users of mobile devices encounter moments when the entirety of a video program cannot be completely viewed on the initial media device and facilities the user’s ability to freely travel and easily continue watching programs started but not completed on different remote devices. 
Regarding claim 3, “wherein the information identifying the piece of content and the information identifying the current playback position are received at the wireless device in response to a designated user input being received at the wireless device” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein Rosenblatt further teaches that the transmission of event identifiers 
Regarding claim 4, “wherein the second media device is identified and the information identifying the piece of content and the information identifying the current playback position are output to the second media device in response to a designated user input being received at the wireless device” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein Rosenblatt further teaches that the transmission of event identifiers are transmitted between two devices (mobile device to a destination device) in response to a user instruction (para 277). A person of ordinary skill would have understood that merely rearranging which device receives the user input to initiate the transmission of event identifiers is an obvious variation which leads to a predictable result. 
 
Regarding claim 5, “wherein identifying the second media device comprises: determining that the wireless device is paired with the second media device” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein Rosenblatt teaches a technique in paragraphs 200-209 teaching the handheld device determines whether a second device is a known device in order to pair the two devices and enable the transfer of information for continuing to view content using state pointer information.  
Regarding the wireless device claims 8-11, the claims are rejected on obviousness grounds as discussed in the rejection of method claims 1, 3-5 because the steps of the method are taught by the combination of prior art elements disclosure of the apparatus and methods of the reference(s) as discussed in the rejection of claims 1, 3-5 and because the steps of the method are easily converted into elements of a device by one of ordinary skill in the art.

Regarding the non-transitory computer readable media claims 14, 16-18, the claims are grouped and rejected with the method claims 1, 3-5 because the steps of the method claims are met by the disclosure of the apparatus and methods of the reference(s) as discussed in the rejection of claims 1, 3-5 and because the steps of the method are easily converted into elements of computer implemented methods by one of ordinary skill in the art. 
Regarding claim 22, “wherein the media device use user profile information includes favorite channels, favorite programs, favorite genres, or recording history” is further rejected on obviousness grounds as discussed in the rejection of claims 1 and 21 wherein Rosenblatt Fig. 7 and para 61 further teaches the user data comprises the users’ iTunes (Registered Trademark) content comprising songs, playlist and movies and wherein the user data also comprises subscription information (e.g., information that maintains a record of podcasts or television shows or other media a user subscribes to and wherein a person of ordinary skill in the art would have reasonably inferred that subscription to particular television shows or other media indicates a greater preference for subscribed content and is interpreted as favorite content. Wherein the user recites the term “favorite” to modify the terms channels, programs, the term is interpreted as merely modifying the intended use for programs.
Regarding the wireless device claims 24, the claims are rejected on obviousness grounds as discussed in the rejection of method claims 1, 22 because the steps of the method are taught by the combination of prior art elements disclosure of the apparatus and methods of the reference(s) as discussed in the rejection of claims 21-22 and because the steps of the method are easily converted into elements of a device by one of ordinary skill in the art.
Regarding the non-transitory computer readable media claims 26, the claims are grouped and rejected with the method claims 1, 22 because the steps of the method claims are met by the disclosure of the apparatus and methods of the reference(s) as discussed in the rejection of claims 1, 3-5 and because the steps of the method are easily converted into elements of computer implemented methods by one of ordinary skill in the art. 
Claims 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Rao; Padmanabha R. US 20160192012 A1 (hereafter Rao) and in further view of Rosenblatt; Michael et al. US 20100082136 A1 (hereafter Rosenblatt) and in further view of Davis; Bruce L. et al., PG Pub 20130152139A1.
Regarding claims 27-29 reciting mirroring limitations “wherein the media device use user profile information is recording history” the combination of Rao and Rosenblatt disclose media device use user profile information as discussed in the rejection of claim 1 but do not reference “recording history.”
In an analogous art, Davis teaches user data comprises recording history (para 387 user data comprises profile information and wherein the user profile data comprises recording history as disclosed in paragraph 0055).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rao and Rosenblatt for receiving a video program and sharing identifiers including media device use user profile information for media program content by further incorporating known elements of Davis’ invention which teaches that user data comprises profile information and wherein the user profile data comprises recording history or order to efficiently share user data related to profile information for a user device.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO CASTRO whose telephone number is (571)270-3950.  The examiner can normally be reached on Monday to Friday from 10am to 6pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALFONSO CASTRO/Primary Examiner, Art Unit 2421